402 Pa. 208 (1961)
Benat, Appellant,
v.
Mutual Benefit Health & Accident Association.
Supreme Court of Pennsylvania.
Argued November 22, 1960.
January 4, 1961.
Before JONES, C.J., BELL, MUSMANNO, JONES, COHEN, BOK and EAGEN, JJ.
Robert H. Malis, with him Malis, Malis & Malis, for appellant.
Walter B. Gibbons, for appellee.
OPINION PER CURIAM, January 4, 1961:
The order of the Superior Court is affirmed at appellant's costs on the opinion of Judge WRIGHT, reported at 191 Pa. Superior Ct. 547.
Mr. Justice BELL and Mr. Justice MUSMANNO dissent.